Case: 16-12337   Date Filed: 07/20/2017   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-12337
                        Non-Argument Calendar
                      ________________________

                       Agency No. A077-640-800



FLOYD HERBERT ABDUL,
SHARON SHAHADAT,

                                                            Petitioners,

versus

U.S. ATTORNEY GENERAL,

                                                            Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                             (July 20, 2017)

Before WILSON, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-12337    Date Filed: 07/20/2017   Page: 2 of 9


        Floyd Abdul and Sharon Shahadat petition for review of the Board of

Immigration Appeals (BIA) decision denying their applications for asylum and

withholding of removal under the Immigration and Nationality Act (INA) and the

Convention Against Torture. The BIA, affirming the decision by the Immigration

Judge (IJ), concluded that Abdul’s and Shahadat’s applications for asylum were

untimely and that Abdul and Shahadat failed to establish eligibility for withholding

of removal under either the INA or the Convention Against Torture. After careful

consideration of the record and the parties’ briefs, we dismiss in part and deny in

part.

                                          I

        Abdul and Shahadat are married, and both are natives and citizens of

Zimbabwe. Abdul entered the United States in April 1999 as a non-immigrant

visitor with authorization to remain in the United States until October 1999, while

Shahadat entered the United States in April 2001 as a non-immigrant visitor with

authorization to remain until October 2001. Both Abdul and Shahadat stayed in

the United States beyond their authorized time periods, leading the Department of

Homeland Security to commence removal proceedings against Abdul in October

2002 and against Shahadat in May 2003. Thereafter, Abdul and Shahadat filed

applications for asylum and withholding of removal claiming that, if they are




                                          2
                Case: 16-12337      Date Filed: 07/20/2017      Page: 3 of 9


removed to Zimbabwe, they will be persecuted and tortured because of their

political opinions.

       In 2013, an IJ held a hearing on Abdul’s and Shahadat’s requests for asylum

and withholding of removal. Abdul and Shahadat both testified at the hearing, and

they offered various documents into evidence. The documents included, among

other things, a Department of State Human Rights Report for Zimbabwe, e-mails

between Abdul and members of a Zimbabwean opposition party, records indicating

that Abdul and Shahadat attended meetings for a United States branch of the

Zimbabwean opposition party, and several affidavits from friends and family

members.

       Abdul testified that, just prior to entering the United States in 1999, he was

harassed by members of the Zimbabwean government because of his involvement

with a trade union. According to Abdul, on one occasion police officers beat him

and his roommate, forcing them to seek medical attention,1 and on another

occasion he was abducted from his apartment.2 Abdul indicated that this

harassment contributed to his decision to visit the United States, but he also

indicated that he came to the United States for “holiday.” After entering the

United States, Abdul married a United States citizen, and because of the marriage,
       1
         An affidavit from Abdul’s roommate undermines Abdul’s testimony about this alleged
encounter with police. The affidavit discusses the encounter but provides no indication that
Abdul and the roommate sought medical attention.
       2
         Although Abdul lived with his roommate at the time of the alleged abduction, the
roommate’s affidavit does not mention the abduction.
                                              3
               Case: 16-12337     Date Filed: 07/20/2017    Page: 4 of 9


he decided to stay in the country beyond his authorized time period. However,

Abdul divorced the United States citizen in 2001 and married Shahadat in 2002. In

testifying about his relationship with Shahadat, Abdul at one point stated that he

met her in 1998 in Zimbabwe but at another point stated that he met her in the

United States in summer 2001.

      Abdul also testified that, while living in the United States, he has become

active in Zimbabwean politics and that he fears the Zimbabwean government will

persecute him based on his political opinions if he is removed to Zimbabwe.

Abdul explained that in June 2003 he started supporting a Zimbabwean opposition

party and criticizing the Zimbabwean government. He expressed his views about

the party and the government on the internet and through letters to Zimbabwean

government officials. As evidence that he will face persecution for these activities

and his political opinions if he returns to Zimbabwe, Abdul noted that in response

to his internet posts he has been threatened and has received “negative comments.”

      Shahadat testified that she met Abdul in Zimbabwe in 1998 and married him

in 2002. She stated that she is affiliated with the same opposition party as Abdul

and that she fears that, because of Abdul’s political activities, she will be

persecuted if she returns to Zimbabwe.

      The IJ denied Abdul’s and Shahadat’s applications for asylum and

withholding of removal. The IJ first concluded that Abdul’s and Shahadat’s


                                           4
               Case: 16-12337     Date Filed: 07/20/2017    Page: 5 of 9


applications for asylum are time barred. Next, the IJ found that Abdul and

Shahadat failed to offer sufficient evidence to establish eligibility for withholding

of removal under either the INA or the Convention Against Torture. The evidence

offered by Abdul and Shahadat, the IJ concluded, lacked both credibility and

probative value. The IJ, for example, determined that Abdul’s testimony was not

reliable because it included various inconsistencies and, during the testimony,

Abdul was evasive of simple questions and often nonresponsive. The IJ also

determined that the documents submitted by Abdul and Shahadat were “largely

self-made and ha[d] no proof of authenticity.”

      The BIA affirmed the IJ’s decision. The IJ, the BIA found, did not err in

finding that Abdul’s and Shahadat’s applications for asylum are time barred, nor

did the IJ err in finding that Abdul and Shahadat failed to establish eligibility for

withholding of removal under either the INA or the Convention Against Torture.

                                           II

      In seeking review of the BIA’s decision, Abdul and Shahadat argue that the

BIA erred in affirming the IJ’s findings that (1) their applications for asylum are

time barred, (2) Abdul’s testimony was not credible, and (3) they failed to establish

eligibility for withholding of removal under either the INA or the Convention

Against Torture. We address each argument in turn.

                                           A


                                           5
              Case: 16-12337     Date Filed: 07/20/2017   Page: 6 of 9


      We must dismiss Abdul and Shahadat’s challenge to the BIA’s time-barred

finding because our court does not have jurisdiction to review the finding. We

have repeatedly held that 8 U.S.C. § 1158(a)(3) divests us of jurisdiction to review

a BIA determination that an application for asylum is time barred. See, e.g.,

Chacon-Botero v. U.S. Att’y Gen., 427 F.3d 954, 957 (11th Cir. 2005) (per

curiam); Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

                                         B

      The BIA did not err in affirming the IJ’s finding that Abdul’s testimony was

not credible. Applying the “highly deferential” substantial evidence test, we

cannot conclude that the BIA committed reversible error. See Delgado v. U.S.

Att’y Gen., 487 F.3d 855, 860 (11th Cir. 2007) (per curiam); Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (“[C]redibility determinations . . . are

reviewed under the substantial evidence test.” (internal quotation marks omitted)).

      Under the substantial evidence test, we must affirm a BIA credibility

determination “if it is supported by reasonable, substantial, and probative evidence

on the record considered as a whole.” See Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001) (internal quotation marks omitted). This standard is “highly

deferential.” Id. We take the evidence in the “light most favorable” to the BIA’s

determination, “draw[ing] all reasonable inferences in favor of” the determination.

Forgue, 401 F.3d at 1286 (internal quotation marks omitted). And “[w]e may


                                         6
               Case: 16-12337     Date Filed: 07/20/2017    Page: 7 of 9


reverse only when the record compels it.” Li Shan Chen v. U.S. Att’y Gen., 672
F.3d 961, 964 (11th Cir. 2011) (per curiam) (internal quotation marks omitted).

      Substantial evidence supports the BIA’s credibility determination. First,

Abdul’s testimony, construed in the light most favorable to the BIA’s

determination, was both internally inconsistent and inconsistent with documents

that Abdul himself and Shahadat submitted to the IJ. See 8 U.S.C. §

1158(b)(1)(B)(iii) (“[A] trier of fact may base a credibility determination on the . . .

consistency between the applicant’s or witness’s written and oral statements . . . ,

the internal consistency of each such statement, [and] the consistency of such

statements with other evidence . . . , without regard to whether an inconsistency . . .

goes to the heart of the applicant’s claim, or any other relevant factor.”). Second,

the IJ specifically found that Abdul’s demeanor during his testimony indicated that

the testimony was not reliable. See id. (“[A] trier of fact may base a credibility

determination on the demeanor, candor, or responsiveness of the applicant . . . .”);

Todorovic v. U.S. Att’y Gen., 621 F.3d 1318, 1324–25 (11th Cir. 2010) (“[W]e

afford great deference to an IJ’s assessment of ‘demeanor’ [because the IJ] . . .

observ[es] the [witness] and assess[es] his or her tone and appearance.”).

                                           C

      The BIA did not err in affirming the IJ’s finding that Abdul and Shahadat

failed to establish eligibility for withholding of removal under either the INA or the


                                           7
              Case: 16-12337      Date Filed: 07/20/2017   Page: 8 of 9


Convention Against Torture. We review the BIA’s withholding-of-removal

determination under the substantial evidence test. See Ruiz v. U.S. Att’y Gen., 440
F.3d 1247, 1259 (11th Cir. 2006) (per curiam) (reviewing a withholding-of-

removal determination under the INA for substantial evidence); Najjar, 257 F.3d at

1304 (reviewing a withholding-of-removal determination under the Convention

Against Torture for substantial evidence). And taking the record in the light most

favorable to the BIA’s determination, see Forgue, 401 F.3d at 1286, the

determination is supported by substantial evidence.

      “To obtain withholding of removal [under the INA], an applicant must

establish that her life or freedom would be threatened [upon removal] because of

her race, religion, nationality, membership in a particular social group, or political

opinion.” Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1375 (11th Cir. 2006) (internal

quotation marks omitted). And to obtain withholding of removal under the

Convention Against Torture, an applicant must “establish that it is more likely than

not that . . . she would be tortured if removed to the proposed country of removal.”

See Najjar, 257 F.3d at 1303 (internal quotation marks omitted). However, the

evidence, when taken in the light most favorable to the BIA’s determination, does

not establish that Abdul and Shahadat will be singled out for persecution or torture

in Zimbabwe. Abdul and Shahadat submitted evidence showing that, while living

in the United States, they have been involved with a Zimbabwean opposition party,


                                           8
              Case: 16-12337     Date Filed: 07/20/2017    Page: 9 of 9


and they have offered evidence showing that Zimbabwean government officials

often persecute political activists. But because Abdul’s testimony was not credible

and many of the documents that Abdul and Shahadat offered into evidence are of

limited probative value, the record does not establish that “it is more likely than not

[that they] will be persecuted or tortured upon being returned to” Zimbabwe. See

Tan, 446 F.3d at 1375 (internal quotation marks omitted). The record shows

neither that Zimbabwean government officials are aware of Abdul’s and

Shahadat’s political activity in the United States nor that Abdul and Shahadat will

continue their political activity in Zimbabwe nor that Abdul and Shahadat

experienced past persecution in Zimbabwe because of their political opinions.

                                          III

      We dismiss Abdul and Shahadat’s petition to the extent that it seeks review

of the BIA’s time-barred determination, and we deny the remainder of the petition.

      DISMISSED IN PART, DENIED IN PART.




                                          9